DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 04/16/2021.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Claim Rejections - 35 USC § 101
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 should have been rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites having a central database for having project information including status of actions, assigning and re-assigning actions to a plurality of users, receiving updates of the completed actions assigned to the users, updating the central database with the status of actions and providing reminder of the assigned actions to the users.
            The limitation of a central database(shared location) for having project information including status of actions, assigning and re-assigning actions to a plurality of users, receiving updates of the completed actions assigned to the users, updating the central database with the 
 	The additional elements a server having a non-transitory machine readable medium for storage, a database, a calendar, a program having access to a shared computer and an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fredell (US Patent No. 6,678,698) in view of Rousselle et al. (US Patent Application Publication No. 2005/0102607).
Regarding claims 1 and 13, Fredell discloses a workload tracking system comprising: a computer program that includes a connection with a calendar system  (Column 16 lines 12-14, Allow users to view a calendar that lists events such as meetings or teleconferences that have 
Rousselle discloses one or more reminder being directly generated be the system based on said project information [see abstract, paras 0020 and figure 2; the reminder will be displayed, along with the name of the associated file and a variety of reminder options. These options include the ability to reschedule, delete, or delay the reminder, as well as the ability to launch or otherwise execute 
Regarding claim 2, Ferdell discloses wherein said project information comprises at least one workload indicator for each of said one or more actions (see col. 3, lines 11-28).
Regarding claim 3, Ferdell discloses comprising an administration interface that is configured to provide the total workload of each system user to a system administrator (see col. 1, lines 22-41).
Regarding claim 4, Ferdell discloses wherein said administration interface is configured to allow the system administrator to reassign one or more actions so as to increase the total workload of one system user while decreasing the total workload of another system user (see col. 13, lines 10-38).
Regarding claim 5, Ferdell discloses wherein said administration interface is configured to provide the system administrator with an indication of whether a system user will be unavailable to perform one or more action that is assigned to the system user (see col. 12, lines 17-37).


associated with the system user being out of the office for an extended period of time (see col. 13, lines 58-67).
	Regarding claim 7, Ferdell discloses wherein the unavailability of the system user is associated with the system user having one or more actions assigned to the system user that require more work time than the system user has available prior to a due date of the one or more actions (see col. 15, lines 15-67).
	Regarding claim 8, Ferdell discloses further comprising an administration interface that is configured to provide the total workload of a group of system users to a system administrator (see figures 1, 3).
	Regarding claim 9, Ferdell discloses wherein said administration interface is configured to allow the system administrator to remove one or more system users from the group of system users, said administration interface being further configured to allow the system administrator to reassign all actions of the one or more removed system users to the remaining system users in the group of system users (see col. 6, lines 27-40 and figure 2).
	Regarding claim 10, Ferdell discloses wherein said administration interface is configured to allow the system administrator to add one or more system users to the group of system users, said administration interface being further configured to allow the system administrator to reassign some actions of one or more original system users to the one or more new system users (see col. 4, lines 13-31).
	Regarding claim 11, Ferdell discloses wherein said project information includes a plurality of options to include information with a calendar event (see col. 14, lines 35-44).

	Claim 13 is a system claim having similar limitations as of system claim 1. Therefore it is rejected under the same rational.
	Regarding claim 14, Ferdell discloses wherein said action comprises sending a reminder message via a messaging system (see col. 8, lines 50-67).
	Regarding claim 15, Ferdell discloses a method of managing a project comprising the steps of (see abstract): storing project information regarding projects in association with a calendar system computer program, wherein said information includes information for actions to be taken at certain times, and wherein said project information includes status of said actions (see col. 3, lines 10-27); generating calendar events by said calendar system associated with certain of a plurality of different system users so as to indicate the times the actions are to be taken (see col. 4, lines 7-24); and updating by the computer program the status of an action upon receipt of appropriate input from any system user for which a reminder message is generated (see col. 9, lines 37-67); and wherein one or more of said systems users are provided with one or more reminder relating of certain of said actions (see col. 3, lines 39-47 col. 4, lines 13-24).
Ferdell fails to explicitly teach reminder message is directly generated by the computer program based on said information.
Rousselle discloses reminder message is directly generated by the computer program based on said information  [see abstract, paras 0020 and figure 2; the reminder will be displayed, along with the name of the associated file and a variety of reminder options. These options include the ability to reschedule, delete, or delay the reminder, as well as the ability to launch or otherwise execute the associated file. The reminder editing dialog displays the name of the associated document in the task field. From the reminder editing dialog, the user may alter the reminder in a number of ways. The user 
	Claims 16-20 are a method claims having similar limitations as of system claim 2-7. Therefore it is rejected under the same rational.


	Response to Arguments
Applicant's arguments filed on 4/16/21 have been fully considered but they are not persuasive. 
Claims 1-20 are discussed as above.
On pages 7-8 of the remarks Ferdell and Rousselle discloses a workload tracking system comprising: a computer program that includes a connection with a calendar system  (Column 16 lines 12-14, Allow users to view a calendar that lists events such as meetings or teleconferences that have been scheduled for due diligence participants); and a central database for storing project information pertaining to a plurality of projects (Abstract, The method allows for storing project-related information including project documentation in a database. ), said project information including status of one or more actions associated with one or more project (Abstract, The posted plurality of project tasks is linkable to the database to retrieve project documentation that requires review by the selected project participants. See also Column 15 lines 
Rousselle discloses one or more reminder being directly generated be the system based on said project information [see abstract, paras 0020 and figure 2; the reminder will be displayed, along with the name of the associated file and a variety of reminder options. These options include the ability to reschedule, delete, or delay the reminder, as well as the ability to launch or otherwise execute the associated file. The reminder editing dialog displays the name of the associated document in the task field. From the reminder editing dialog, the user may alter the reminder in a number of ways. The user may schedule the reminder as a recurring reminder by clicking the recurring task field and the document reminder system will poll the database in order to determine whether any reminders need to be activated]. It would have been obvious to one of ordinary skill in the art, having the teachings of Ferdell and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Donnelly et al. (US Patent No. 6049776) discloses functionality is included for maintaining the scheduled activities of employees with different types of scheduled activities differently highlighted on a calendar display. Resource search and scheduling functionality is provided that identifies human resources possessing the required skills and availabilities for assignments to projects. Project parameters such as time requirements, skill requirements and proficiency levels are entered as parameters for defining the search. Assignment functionality assigns the identified employees to the projects and updates the system calendar to reflect the project assignments.
	Kuo et al. (US Patent Application Publication No. 2005/0033622) discloses generating reminders of the action requests to improve the  meeting process.
	Brady et al. (US Patent Application Publication No. 2004/0044556) discloses a receiving a logging onto the application, receiving a meeting identifier, receiving a selection of at least one venue for the meeting, receiving an identification of participants for the meeting, sending the participants invitations to the meeting, assembling statistics on replies to the invitations, sending reminder notices to the participants upon the assembling of statistics, tracking expenses for the meeting, and generating reports concerning the meeting.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CAO H NGUYEN/Primary Examiner, Art Unit 2171